UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7766


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHON TERRELL PATTERSON, a/k/a Joe-Joe,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:06-cr-00022-RLV-CH-12)


Submitted:   February 25, 2016               Decided:    March 2, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathon Terrell Patterson, Appellant Pro Se.     Thomas Richard
Ascik, Amy Elizabeth Ray, Assistant United States Attorneys,
Asheville, North Carolina; John George Guise, Thomas A.
O’Malley, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jonathon    Terrell         Patterson    appeals    the    district    court’s

order granting his motion pursuant to 18 U.S.C. § 3582(c)(2)

(2012) for a sentence reduction. *               We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons   stated      by     the    district     court.         United   States   v.

Patterson, No. 5:06-cr-00022-RLV-CH-12 (W.D.N.C. Oct. 19, 2015).

We   dispense    with      oral    argument    because    the    facts   and   legal

contentions     are   adequately       presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




      * The district court granted Patterson’s § 3582(c)(2)
motion, but did not reduce his sentence to the full extent he
requested.



                                          2